                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOLANDA RILEY,

               Plaintiff,                                    Case Number 19-10060
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge R. Steven Whalen
ANGELINA JOHNSON, NICK LYON,
and GRETCHEN WHITMER,

               Defendants.
                                              /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                AND DISMISSING THE COMPLAINT WITH PREJUDICE

       Presently before the Court is the report issued on May 2, 2019 by Magistrate Judge R.

Steven Whalen pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint in its entirety for failure to state any plausible claim for relief. Although the report

stated that the parties to this action could object to and seek review of the recommendation within

fourteen days of service of the report, no objections have been filed thus far. The parties’ failure

to file objections to the report and recommendation waives any further right to appeal. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure

to object to the magistrate judge’s report releases the Court from its duty to independently review

the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings

and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 7) is

ADOPTED, and the complaint is DISMISSED WITH PREJUDICE.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Date: June 6, 2019
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first class U.S. mail on June 6, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                             -2-
